DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


1- This office action is a response to an application filed on 11/30/2020, in which claims 1-19 are currently pending. The application is a continuation of PCT/EP2019/056885, filed 03/19/2019 and claims foreign priority to 1810976.9, filed 07/04/2018.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 11/30/2020. These drawings are acceptable.

Claim Objections
5- Claim 17 is objected to because of the following informalities:

Claim 17 is objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim --should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim--. See MPEP § 608.01(n). Accordingly, the claim has not been further treated on the merits. 

Appropriate corrections are required. 


Claim Interpretation - 35 USC § 112
6- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Infrared device, controller and processing unit in claim 16, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the 

Claim Rejections - 35 USC § 112 
7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 5, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

-As to claim 5, it appears that this claim is the exact copy of claim 3, and both depend directly on the same claim 2. 
To overcome/moot this rejection, Claim 5 needs to be amended or cancelled.

-As to claim 16, which reads "an infrared device configured to take infrared measurements" as well as a "a controller configured to take a first infrared measurement… and to take a second infrared measurement", it leaves unclear, whether the controller and the infrared device are one and the same structural entity or two separate entities. In the latter case: which one takes the infrared measurements? Or do they both take infrared measurements?
Claim 17 is similarly rejection by virtue of its dependence on claim 16.

-As to claim 17, which reads “The infrared apparatus according to claim 16, configured to perform the method of claim 1.”, the claim appears confusing to the Examiner as it depends on non-alternative way to both independent claims 1 and 16.

Claim Rejections - 35 USC § 101

9- 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10- Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; i.e. a computer program.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of program, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter. See 351 OG 212, Feb 23 2010.
It is suggested, for U.S.C. 101 compliance purposes, that the applicant uses in the claim language "A non-transitory computer-readable medium comprising a computer program that comprises computer-executable instructions…" instead of "A computer program comprising… ". 

11- Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter since it fails to be limited to embodiments which fall within a statutory category.  
Claim 18 recites a “computer-readable storage medium comprising computer executable instructions…."
In the specification of the instant application, applicant recites that the systems, apparatus, and methods described herein may be implemented using a computer program readable storage medium with a program, that alternatively be downloaded from the internet ([0020]). This definition does not limit the claimed storage from being a transitory medium such as a “signal”.  Pending claims are interpreted as broadly as their terms reasonably allow. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-
It is suggested, for U.S.C. 101 compliance purposes, that the applicant uses in the claim language "A non-transitory computer readable storage medium" instead of "A computer readable storage medium". 


Claim Rejections - 35 USC § 103

12- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13- Claims 1-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sheen et al. (WO02/098787) in view of Bley et al. (“Multi-channel IR sensor system for determination of oil degradation”, JSSS, 3, 121-132 (2014)), both cited by Applicants.
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


As to claims 16-17, 18-19 and 1, Sheen teaches an apparatus, its method of use and its corresponding NT CRM with a program comprising instructions for measuring water content in a hydrocarbon fluid (Abstract, Figs. 1-2, 5-6) , the apparatus comprising: i. a device configured to take optical measurements of the hydrocarbon fluid (Figs. 1, 5-6; pp. 11-13; system 40/42 or 50-53), and a iii. controller take multiple measurements at specific an water absorbing wavelength (p. 12 l. 17-p.13 l. 22); iv. a processing unit (20/22) configured to determining a change between said first and second infrared measurements and use the change between said first and second infrared measurements to determine the water content in the hydrocarbon fluid (p. 11 l. 19-p.13 l. 15).  
Sheen does not teach expressly the apparatus comprising ii. a heater configured to heat and/or cool the hydrocarbon fluid; iii. the controller configured to take a first infrared measurement at a first temperature across at least one infrared absorption wavelength of water and to take a second infrared measurement at a second temperature across the at least one infrared absorption wavelength of water, the second temperature being different to the first temperature; and iv. the processing unit configured to determining a change between said first and second infrared measurements and use the change between said first and second infrared measurements to determine the water content in the hydrocarbon fluid.  
However, and in a similar field of endeavor, Bley teaches an IR system for determination oil quality (Abstract and Figs. 1-13) wherein (Figs. 1-2) a reactor containing oil with a hot plate and temperature control module in addition to an optical device with an IR detector to measure IR light absorbance signals through oil samples at different temperatures (Figs. 1, 3-7, 13 for ex.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sheen in view of Bley’s suggestions so that the apparatus/method comprises ii. a heater configured to heat and/or cool the hydrocarbon fluid; iii. the controller configured to take a first infrared measurement at a first temperature across at least one infrared absorption wavelength of water and to take a second infrared measurement at a second temperature across the at least one infrared absorption wavelength of water, the second temperature being different to the first temperature; and iv. the processing unit configured to determining a change between said first and second infrared measurements and use the change between said first and second infrared measurements to determine the water content in the hydrocarbon fluid, with the advantage taught by Bley of effectively measuring the water contents in oil and asses its levels of deterioration (Abstract).


As to claim 2, the combination of Sheen and Bley teaches the method according to claim 1, wherein the first and second infrared measurements each comprise taking an infrared spectrum of the hydrocarbon fluid over a wavelength range which includes the at least one infrared absorption wavelength of water (Bley, Figs. 3-6 for ex., absorption spectra around 2150, 1645 cm-1, known to be some water absorption lines. See reference attached in reference but not relied upon in the rejection since it pertains to general knowledge. Also, line 3333 cm-1 is discussed in Bley p. 130 bottom left Col.).  

As to claims 3-5, the combination of Sheen and Bley teaches the method according to claim 2, wherein the first and second infrared measurements include measuring transmittance through a sample of the hydrocarbon fluid (Bley, Fig. 1).  

As to claims 6-7, the combination of Sheen and Bley teaches the method according to claims 1 and 2, wherein the first and second infrared measurements both include an attenuated total reflectance (ATR) infrared measurement (Bley, Sect. 1.2 right Col. 2nd parag.; ATR is proposed as possible).  

As to claim 8, the combination of Sheen and Bley teaches the method according to claim 1, wherein infrared measurements are taken over more than two temperatures or a gradually changing temperature (Fig. 13 for ex. where more than two temperatures are used).

As to claim 9, the combination of Sheen and Bley teaches the method according to claim 1.
The combination does not teach expressly wherein the change is calculated by subtraction of two infrared measurements or using a gradient of changing infrared intensity with temperature.  
However, one with ordinary skill in the art would find it obvious to use the results such as in Fig. 3 to calculate the difference between the intensities of two curves to obtain the corresponding water content (See MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Sheen in view of Bley’s suggestions so that the change is calculated by subtraction of two infrared measurements or using 

As to claim 10, the combination of Sheen and Bley teaches the method according to claim 1, wherein the hydrocarbon fluid is one of a lubricant, a fuel, or an oil (Sheen’s Abstract, Bley’s Abstract and Figs. 1-13).  

As to claim 11, the combination of Sheen and Bley teaches the method according to claim 1, wherein the hydrocarbon fluid comprises soot Bley’s Abstract and Sect. 2.1).  

As to claim 12, the combination of Sheen and Bley teaches the method according to claim 1, wherein calibration data is utilized to determine the water content in the hydrocarbon fluid from the first and second infrared spectroscopy measurements, the calibration data generated from samples of hydrocarbon fluid having known concentrations of water (Bley’s Fig. 13, samples with predetermined water contents are used to calibrate the system/method).  

As to claim 13, the combination of Sheen and Bley teaches the method according to claim 12.
The combination does not teach wherein for each family of hydrocarbon fluids, the same calibration data is used.  
However, one with ordinary skill in the art would find it obvious to use the same calibration data for the different hydrocarbon fluids to provide a standard basis of comparison (See MPEP 2143 Sect. I. B-D).


As to claims 14-15, the combination of Sheen and Bley teaches the method according to claim 1, wherein a correction is applied to account for expansion or contraction of the hydrocarbon fluid between the first and second temperatures; (claim 15) wherein the correction comprises taking an infrared measurement at the first and second temperatures at a wavelength associated with the hydrocarbon fluid and subtracting a change in the infrared measurement to correct for changes in absorption due to expansion or contraction of the hydrocarbon fluid (Bley’s Sect. 3.4 for ex.).  



Conclusion

The Applicants are invited to contact the Examiner to examine options, if any, for overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 

    PNG
    media_image1.png
    308
    746
    media_image1.png
    Greyscale

from:
https://water.lsbu.ac.uk/water/water_vibrational_spectrum.html

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886